Citation Nr: 1760053	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO.  12-12 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a compensable rating for acne.

2. Entitlement to an extraschedular rating for acne (considering the collective impact of his multiple service-connected disabilities).  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from July 1998 to July 2003.  This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (CAVC).  A September 2017 CAVC Order remanded the matters for compliance with instructions in an August 2017 Joint Motion for Partial Remand (JMPR) by the parties.  [In the October 2017 JMPR, the parties expressly abandoned any appeal regarding the ratings for service-connected foot disabilities, bunionectomy, asthma, right quadriceps strain, right ear hearing loss, and seasonal allergies.  CAVC dismissed those matters in the September 2017 Order, and they are no longer before the Board.]  The matter was originally before the Board on appeal from a February 2010 rating decision by the St. Petersburg Department of Veterans Affairs (VA) Regional Office (RO).  In March 2015 and March 2016, the Board remanded the claim for additional development.  A February 2017 Board decision, in pertinent part, denied entitlement to a compensable rating for acne.  The Veteran appealed the Board decision to the CAVC, resulting in the JMPR.  [The February 2017 Board decision also remanded for further development the matters of the ratings for migraine headaches, hemorrhoids, a lumbosacral strain and entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).  The development sought has apparently not yet been completed, and those matters remain pending at the Agency of Original Jurisdiction (AOJ).  Consequently, those issues are not before the Board at this time.]

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The matter of entitlement to an extraschedular rating for acne (considering the collective impact of his multiple service-connected disabilities) is being REMANDED to the AOJ.




FINDING OF FACT

 It is reasonably shown that throughout the period under consideration, without the ameliorative effects of medication, the Veteran's acne would have been manifested by deep acne affecting less than 40 percent of the face and neck. 


CONCLUSION OF LAW

The Veteran's acne warrants a schedular 10 percent (but no higher) rating throughout.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, Diagnostic Code (Code) 7828 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  VA's duty to notify was satisfied by correspondence in April 2016; an August 2016 supplemental statement of the case (SSOC) readjudicated the matter.  The Veteran has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.  Consequently, there is no prejudice to the Veteran from a notice defect in this matter.  See 38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159.  

Neither the Veteran nor his attorney has not raised any other issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).


Factual Background

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim on appeal. 

The Veteran's service treatment records show he was treated for acne.  Lesions with scarring to the face and neck were noted.  

On June 2003 pre-discharge VA examination, acne of the face was diagnosed.  The Veteran reported prescribed medication provided minimal relief.  On physical examination, he had acneiform bumps on his face with some mild pustules and some minimal scar formation.  There was no disfigurement or tissue loss.   

On December 2009 VA examination, acne was diagnosed.  The skin symptoms included papules and infections; there were no systemic symptoms.  The acne was treated with medication.  On examination, it was not currently active.  The examiner noted that when the Veteran regularly used his medication, the acne would be in remission .  

On August 2015 VA examination, acne was diagnosed.  The Veteran reported he continued to have acne breakouts involving his back, shoulder, and face.  Heat and stress aggravated the symptoms.  He regularly used over-the-counter medication.  The examiner noted the acne did not cause scarring or disfigurement to the head, face, or neck.  There were no systemic manifestations.  On examination, there were no visible skin conditions.  The examiner described the acne as superficial acne and noted there were no other symptoms.  

In the August 2017 JMPR, the parties agreed the Board improperly considered the ameliorative effects of medication when considering entitlement to a compensable rating for acne.  In Jones v. Shinseki, 26 Vet. App. 56, 61-62 (2012), the CAVC held that the effects of medication are not to be considered in rating a disability when those effects are not explicitly contemplated by the rating criteria.  

In a November 2017 appellate brief, the Veteran's attorney contended the evidence of record shows the Veteran would suffer from deep acne if not for his constant, daily use of medication and that the acne warrants at least a 10 percent rating for the period on appeal.  

Legal Criteria 

Disability evaluations are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (rating schedule), which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a claimant may experience periods of time with multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Initially, it should be noted that VA regulations allow for the assignment of an increased rating up to one year prior to receipt of a claim for increase, when it is factually ascertainable that an increase in disability had occurred within that period.  

Under Code 7828, a 0 percent rating is assigned for superficial acne (comedones, papules, pustules, superficial cysts) of any extent.  A 10 percent rating is assigned for deep acne (deep, inflamed nodules and pus-filled cysts) affecting less than 40 percent of the face and neck, or; deep acne other than on the face and neck.  A 30 percent (maximum) rating is to be assigned for deep acne affecting 40 percent or more of the face and neck.  38 C.F.R. § 4.118.  Acne may also be rated as disfigurement of the head, face, or neck (Code 7800) or scars (Codes 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  Id.  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, including degree of disability, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Analysis

On longitudinal review of the record, and with resolution of reasonable doubt in the Veteran's favor as required (see 38 C.F.R. § 4.3), the Board finds it is reasonably shown that the acne would have been manifested by deep acne affecting less than 40 percent (and not greater) of the face and neck without the ameliorative effects of medication throughout the period under consideration.  Notably, the June 2003 VA examiner noted there some minimal scar formation due to the acne.  While the December 2009 examiner noted the acne was not active, he noted it was in remission when the Veteran used medication.  The August 2015 VA examiner noted there were no visible skin conditions, but that he regularly used medication to treat the acne.  Accordingly, based on the noted scarring in 2003, the Board finds that without the ameliorative effect of medication, the Veteran's acne would be manifested by deep acne.  However, there is no indication the deep acne would affect 40 percent or more of the face and neck if he did not treat the acne with medication.  Notably, the June 2003 only noted "some minimal" scar formation.  There was no disfigurement or tissue loss, and the examiner did not indicate the acne affected more than 40 percent of his face.  The August 2015 VA examiner noted the acne did not cause scarring or disfigurement to the head, face, or neck.  On examination, there were no visible skin conditions.  The examiner described the acne as superficial acne and noted there were no other symptoms.  Based on these findings, a 10 percent rating is warranted under Code 7828.

The Board has considered whether a further increase would be warranted under Code 7800 for disfigurement of the head, face, or neck or under Codes 7801, 7802, 7803, 7804, or 7805 for scars.  While the June 2003 VA examiner noted there was some minimal scarring, there is no indication any such scars were five or more inches in length, at least one-quarter inch wide, elevated, depressed, adherent to underlying tissue, deep, painful, or unstable or that the acne has been manifested by any other characteristics of disfigurement so as to warrant a rating in excess of 10 percent under those Codes.  Notably, the June 2003 examiner noted there was no disfigurement or tissue loss, and the August 2015 VA examiner noted the acne did not cause scarring or disfigurement to the head, face, or neck.  Accordingly, a 10 percent (but no higher) schedular rating under Code 7828 is warranted throughout the period under consideration.    

The undersigned acknowledges that, generally, piecemeal adjudication is not encouraged.  However, given that the Veteran's claim for increase has been pending for a number of years (since 2009), and further delay in implementing a grant to at least the next higher (10 percent) rating when evidence shows such has been warranted throughout would be a disservice to the Veteran.  Obviously, he is not prejudiced by the partial grant; and it should not impact on further development and readjudication of his claim for an extraschedular rating.


ORDER

A 10 percent rating is granted for the Veteran's acne throughout, subject to the regulations governing payment of monetary awards.





REMAND

The Board finds that further development of the record is needed for a proper adjudication of the matter of entitlement to an extraschedular rating for acne (considering the collective impact of his multiple service-connected disabilities).  

In the October 2017 JMPR, the parties agreed that the Board did not address all of the Veteran's reported symptomatology, specifically a reported of loss of appetite he associated with the service-connected asthma, when discussing whether to refer the matters then on appeal for consideration of an extraschedular rating.  As noted, the Veteran abandoned any appeal regarding the rating for asthma, and the CAVC dismissed that matter.  However, in a November 2017 appellate brief, the Veteran's attorney argued the Veteran is entitled to an extraschedular rating based on the collective impact of all his service-connected disabilities (acne, PTSD, migraine headaches, pes planus, low back disability, bunionectomy, right quadriceps strain, tinnitus, asthma, hemorrhoids, radiculopathy of the right lower extremity, right ear hearing loss, seasonal allergies, and a right foot scar).  In this regard, in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), the Federal Circuit held that the plain language of 38 C.F.R. § 3.321(b)(1) that uses the plural forms of the "schedular evaluations" and "disabilities" is unambiguous and requires that VA consider the need for extraschedular review by evaluating the collective impact of two or more service-connected disabilities, in addition to evaluating the effect of a single service-connected disability.

[VA is adopting a rule that clarifies that an extraschedular evaluation may not be based on the combined effect of multiple service-connected disabilities, but the final rule is not effective until January 8, 2018.]

Given the allegations presented, the matter of entitlement to an extraschedular rating for acne (considering the collective impact of his multiple service-connected disabilities) is inextricably intertwined with the matters of the ratings for service-connected migraine headaches, hemorrhoids, a lumbosacral strain and entitlement to TDIU, and consideration of this matter must be deferred pending the resolution (development and readjudication) of those matters remanded by Board in February 2017.  See Brambley v. Principi, 17 Vet. App. 20 (2003).

The case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The AOJ should review the entire record and determine whether the case warrants referral to VA's Under Secretary for Benefits or Director of Compensation for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) for acne (considering the collective impact of his multiple service-connected disabilities) in light of the findings regarding the severity of the Veteran's migraine headaches, hemorrhoids, a lumbosacral strain, and their impact on his employability.  If the benefit sought remains denied, the AOJ should issue a SSOC, afford the Veteran and his attorney opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the CAVC for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


